DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-14, and 16-20 are pending.
Claims 7, 9, and 15 have been cancelled.  
In the response filed November 25, 2020, Applicants have elected Group II, claims 8-13, without traverse. Applicants also identify the compound, Drpitor1a, as the preferred species.  The compound is depicted as follows:

    PNG
    media_image1.png
    152
    299
    media_image1.png
    Greyscale
.
In the response filed April 7, 2021, Applicants further elect the disease state, pulmonary arterial hypertension.    
To correct the restriction requirement, method claims 19-20 are drawn to the invention of Group II not Group III.  The error is regretted. 
The elected invention is Group II, claims 8, 10-13, and 19-20.   
Claims 1-6, 14, and 16-18 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
Rejoinder of the method claims will be addressed upon allowance of claimed subject matter.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-13, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being reducing or inhibiting mitochondrial fission wherein the mitochondrial fission is associated with pulmonary arterial hypertension using an effective amount of a pharmaceutical composition wherein the compound is 
    PNG
    media_image1.png
    152
    299
    media_image1.png
    Greyscale
, does not reasonably provide enablement for reducing or inhibiting mitochondrial fission using a the pharmaceutical acceptable composition of formula 1 wherein the compound is 

    PNG
    media_image2.png
    302
    546
    media_image2.png
    Greyscale
. 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.
Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors have been considered with regard to the claims, with the most relevant factors discussed below: (1) nature of the invention; (2) breadth of the claims; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed; and (8) relative skill in the art.
(1)    	The nature of the invention:
The invention is drawn to inhibitors of mitochondrial fission and uses thereof.   
(2) 	The breadth of the claims:
Claim 8 is directed to a method of reducing or inhibiting mitochondrial fission using an effective amount of a pharmaceutical composition using Drpitor1, Drpitor1a, and a chemical compound of the formula (1) below: 

    PNG
    media_image2.png
    302
    546
    media_image2.png
    Greyscale
.
(3)    The state of the prior art: 
U.S. Patent Application Publication 2017/0312332 (Reference A, cited by the Examiner) teaches Drp1 and Fis1 are required for mitochondrial fission.  At page 8, paragraph [0120], 1st and 2nd column, Reference A teaches any known non-classical amino acid can be used as a mitochondrial fission inhibitor.  Exemplary isoquinoline compounds are listed.  At page 14, paragraph [0174], the diseases and disorders resulting from, or associated with, abnormal mitochondrial fission include the subject suffering from Parkinson's disease, Huntington's disease, Alzheimer's disease, hypertension, encephalopathy, amyotrophic lateral sclerosis, cardiovascular disease, diabetes-induced neuropathy, cardiopathy, ischemia, reperfusion injury, heart failure, peripheral artery disease, and cancer.   At page 23, paragraph [0277], Example 8 teaches mitochondrial fission has been highlighted in a number of neurodegenerative diseases, such as Parkinson’s.  
(4) 	Amount of direction provided by the inventor:
At pages 20-23, the Examples shows Drpitor1 and Drpitor1a inhibit mitochondrial fission in breast cancer cell lines and PAH PASMC cell lines.  Drpitor1a reduced mitochondrial ROS and prevented right ventricular diastolic dysfunction during cardiac ischemia-reperfusion injury in a rat model.  Especially, see Figures 4A, Figures 8A and 8B, respectively.
(5) 	The level of predictability in the art:
The instantly claimed invention is highly unpredictable.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. 
Reference U teaches a class of quinone chemical compounds.  These 14 compounds are evaluated for antiproliferative activity. At page 2, 1st column, the aim is to develop new drug candidates or lead compounds. At page 4, 1st column, Table 2, see the evaluation of cell growth inhibitory activity against cell lines using the chemical compounds.  The Table is reproduced below:

    PNG
    media_image3.png
    556
    633
    media_image3.png
    Greyscale
.
The Table shows the activity of the chemical compounds changes with the substituted radicals, R1 and R2.   There is no absolute predictability in cell growth inhibition in view of the seemingly high level of skill in the art.
(6)	The existence of working examples:
There are working examples. At pages 20-23, see the Examples.  Example 6 shows cell proliferation for Drpitor1 and Drpitor1a.  Example 8 shows Drpitor1a preserved RV diastolic function in an RV–IR model. The specification has not provided data to show that all the compounds reduce or inhibit mitochondrial fission.
(7) 	The quantity of experimentation needed:
	The quantity of experimentation needed is undue experimentation. One skilled in the art would need to determine what diseases out of all known diseases would be benefited by reducing or inhibiting mitochondrial fission using a pharmaceutical composition wherein the  composition includes the compound of formula (I).  One skilled in the art would need to determine these questions such as: 
-what are the diseases and disorders associated with mitochondrial fission that can be treated?
-what chemical compounds of formula (I) are associated with what diseases and disorders?
- does Example 5 show all compounds of formula (I) can inhibit GTPase activity?
-does Example 6 show all cancers are treated for all compounds of formula (I)?
-does Example 7 show tumor growth for all compounds of formula (I)?
- does Example 8 show the compound of formula (I) preserves RV diastolic function? 
These factors are not sufficiently discussed in the specification to provide guidance to utilize the invention as claimed.
(8) 	The relative skill in the art:
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for desired activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  	
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to use the instant claims, with no assurance of success.
To overcome this rejection, it is suggested that the claims should be limited to a method of reducing or inhibiting mitochondrial fission wherein the mitochondrial fission is associated with pulmonary arterial hypertension using an effective amount of a pharmaceutical composition wherein the compound is 
    PNG
    media_image1.png
    152
    299
    media_image1.png
    Greyscale
. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends upon cancelled claim 9.  Correction is appreciated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochly-Rosen et al. [U.S. Patent Application Publication 2017/0312332 (Reference A, cited by the Examiner)] in view of Nishiyama et al. (Reference U, cited by the Examiner).
Reference A teaches Drp1 and Fis1 are required for mitochondrial fission. At page 8, paragraph [0120], Reference A teaches any non-classical amino acid can be used as a mitochondrial fission inhibitor.  Exemplary isoquinoline compounds are listed. At page 15, paragraph [0186], subjects suitable for treatment with a mitochondrial fission inhibitor peptide have diseases and disorders resulting from, or associated with  abnormal mitochondrial fission include the subject suffering from Parkinson's disease, Huntington's disease, Alzheimer's disease, hypertension, encephalopathy, amyotrophic lateral sclerosis, cardiovascular disease, diabetes-induced neuropathy, cardiopathy, ischemia, reperfusion injury, heart failure, peripheral artery disease, and cancer.   At page 23, paragraph [0277], Example 8 teaches mitochondrial fission has been highlighted in a number of neurodegenerative diseases, such as Parkinson’s.   The difference between the instantly claimed invention and the prior art invention is the use of the chemical compound as the mitochondrial fission inhibitor.    
Reference U teaches a class of quinone chemical compounds.  These 14 compounds are evaluated for antiproliferative activity. At page 2, 1st column, the aim is to develop new drug candidates or lead compounds. At page 4, 1st column, Table 2, see the evaluation of cell growth inhibitory activity against cell lines using the chemical compounds.  The Table is reproduced below:

    PNG
    media_image3.png
    556
    633
    media_image3.png
    Greyscale

The Table shows the inhibitory activity of the chemical compounds with the substituted radicals, R1 and R2.    The instantly claimed invention would be fully met when an effective amount of a pharmaceutical composition of compound 2 is administered. 
Based upon the teaching of Reference A in view of Reference U, it would have been obvious to one of ordinary skill in the art to substitute the quinone compounds of Reference A with the quinone compounds of Reference U.  The substitution of quinone compounds is to prepare a pharmaceutical composition to reduce or inhibit mitochondrial fission due to the need for potent and specific Drp1 GTPase inhibitors. One would have been motivated to formulate the instantly claimed composition with a reasonable expectation of success that development of instantly claimed invention would not change the properties of an inhibitors of mitochondrial fission in a significant way.
The instant obviousness rejection is based on the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. See MPEP 2144(II). 
The Information Disclosure Statement filed September 17, 2020 have been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                                                                                                                                                                                                                                                                                       
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                /Zinna Northington Davis/                                                  /Zinna Northington Davis/                                             Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
04.16.2021